MEMORANDUM **
Palemón Sanchez appeals from the district court’s denial of his motion to with*952draw his guilty plea. We have reviewed the record and the opening brief. Appellee’s unopposed motion for summary affirmance is granted because the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The district court did not abuse its discretion in denying appellant’s motion to withdraw his guilty plea. See United States v. Ruiz, 257 F.3d 1030, 1033 (9th Cir.2001) (en banc) (stating standard). Appellant claims that his guilty plea was defective because both the district court and counsel failed to inform him that deportation would be a “mandatory” consequence of his conviction. We have held that the district court is not required to inform a criminal defendant of the collateral consequences, including immigration consequences, of a guilty plea. See Fruchtman v. Kenton, 531 F.2d 946, 948-49 (9th Cir.1976). We have also held that “counsel’s failure to advise a defendant of collateral immigration consequences of the criminal process does not violate the Sixth Amendment right to effective assistance of counsel.” See United States v. Fry, 322 F.3d 1198, 1200 (9th Cir.2003). Accordingly, the district court did not abuse its discretion in determining that appellant had not shown a “fair and just reason for requesting the withdrawal” of his guilty plea. See Fed.R.Crim.P. 11(d)(2)(B).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.